Citation Nr: 0737289	
Decision Date: 11/28/07    Archive Date: 12/06/07	

DOCKET NO.  05-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1957 to 
March 1961, and later served with the Michigan National Guard 
until 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
bilateral hearing loss with a noncompensable evaluation 
effective from the veteran's April 2004 date of claim.  For 
reasons provided below, the case is not ready for appellate 
review and must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



REMAND

The veteran argues that he should be entitled to a 
compensable evaluation for his now service-connected 
bilateral hearing loss because it is shown to have slowly 
increased in severity over time.  He submitted historical 
audiometric examinations to support this contention.  He also 
expressed some dissatisfaction with the quality of the VA 
audiometric examination he was provided in May 2004.  

Because the audiometric examinations on file do show a 
progression of hearing loss disability over time, and because 
the VA audiometric examination on file used to evaluate the 
veteran's hearing in May 2004 is now three and one-half years 
old, the Board will remand the appeal for the conduct of a 
more recent VA audiometric examination.  

It is imperative that the veteran appear for this examination 
which is provided in an effort to substantiate his claim for 
increase.  When a veteran, without good cause, fails to 
appear for VA examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2007).



Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be scheduled for 
and properly notified of a VA audiometric 
examination.  The claims folder need not 
be provided to the audiologist for 
review.  A standard VA audiometric 
examination should be provided which 
provides the pure tone decibel thresholds 
for speech, together with speech 
discrimination scores, for each ear.  A 
complete report of examination must be 
produced and included in the veteran's 
claims folder.  

2.  After completing the above 
development, the RO should again address 
the veteran's claim for increase.  If the 
decision is not to his and the 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand, and they must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until 
The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



